[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Clawson v. Hts. Chiropractic Physicians, L.L.C., Slip Opinion No. 2022-Ohio-4154.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2022-OHIO-4154
    CLAWSON, APPELLEE, v. HEIGHTS CHIROPRACTIC PHYSICIANS, L.L.C.,
                                  APPELLANT, ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as Clawson v. Hts. Chiropractic Physicians, L.L.C., Slip Opinion
                                 No. 2022-Ohio-4154.]
Civil law—Malpractice—Respondeat superior—Because plaintiff had failed to
        timely serve chiropractor with her refiled malpractice complaint and
        because the statute of limitations on her claim against the chiropractor had
        expired, plaintiff’s right of action against the chiropractor was extinguished
        by operation of law—Chiropractor’s employer could not be held
        vicariously liable for chiropractor’s alleged malpractice—Court of
        appeals’ judgment reversed and trial court’s entry of summary judgment in
        favor of employer reinstated.
 (No. 2020-1574—Submitted January 26, 2022—Decided November 23, 2022.)
            APPEAL from the Court of Appeals for Montgomery County,
                             No. 28632, 2020-Ohio-5351.
                                SUPREME COURT OF OHIO




                                  __________________
        O’CONNOR, C.J.
        {¶ 1} In this appeal, we consider whether a plaintiff may prevail on a claim
of chiropractic malpractice against a chiropractor’s employer under the doctrine of
respondeat superior when the expiration of the applicable statute of limitations has
extinguished the chiropractor’s direct liability for the alleged malpractice. Based
on our holding in Natl. Union Fire Ins. Co. of Pittsburgh, PA v. Wuerth, 122 Ohio
St.3d 594, 2009-Ohio-3601, 913 N.E.2d 939, and basic principles of agency law,
we answer that question in the negative and reverse the court of appeals’ judgment.
                I. FACTS AND PROCEDURAL BACKGROUND
        {¶ 2} In 2016, appellee, Cynthia Clawson, sued chiropractor Don Bisesi,
D.C., and his employer, appellant, Heights Chiropractic Physicians, L.L.C., for
medical malpractice in the Montgomery County Court of Common Pleas. Clawson
dismissed her initial claims in September 2017,1 but she refiled her claims against
Dr. Bisesi and Heights Chiropractic in August 2018, within the time allowed by
Ohio’s saving statute, R.C. 2305.19(A).
        {¶ 3} Clawson’s claims arose from treatment that she received at Heights
Chiropractic on November 7, 2014. On that date, Clawson, a regular patient at
Heights Chiropractic, received treatment from Dr. Bisesi, who was not her usual
chiropractor. Clawson alleges that while she was lying face down on a table, Dr.
Bisesi acted negligently when he applied excessive pressure to her back, causing
her left breast implant to rupture. Clawson claims that as Dr. Bisesi’s employer,
Heights Chiropractic is liable for his negligence. She seeks damages in excess of
$25,000.
        {¶ 4} Both Dr. Bisesi and Heights Chiropractic filed answers to Clawson’s
refiled complaint, and both admit that Dr. Bisesi was an employee of Heights

1. Clawson’s original complaint also included claims against another chiropractor who worked for
Heights Chiropractic.




                                               2
                                     January Term, 2022




Chiropractic at all relevant times. In his answer, Dr. Bisesi asserted the affirmative
defense of failure of service of process.
          {¶ 5} Clawson first attempted to serve Dr. Bisesi with her refiled complaint
by FedEx at an address in West Melbourne, Florida, but that attempt was
unsuccessful. The trial court then granted Clawson an extension of time in which
to find a current address for Dr. Bisesi and to perfect service on him. But despite
the failure of her initial attempt to serve Dr. Bisesi and her purported attempt to
obtain a valid address for him, Clawson directed a second attempt at service to the
same Florida address. This time, a person identified as “B. Kanapill” signed for
the FedEx envelope. Clawson made no further effort to perfect service on Dr.
Bisesi.
          {¶ 6} In August 2019, Dr. Bisesi filed a motion to dismiss Clawson’s refiled
complaint or, alternatively, for summary judgment, based on Clawson’s failure to
perfect service on him within one year of the refiling of her complaint. In an
affidavit filed in support of his motion, Dr. Bisesi averred that he had not resided
at the Florida address to which Clawson directed service of the complaint since
June 2018, which was two months before Clawson refiled her complaint. He
further stated that he did not know the person who signed the FedEx signature card
and that the signer did not contact him or forward the summons and complaint to
him. Dr. Bisesi argued in the motion that because of the failure of service, Clawson
had not commenced her refiled action against him under Civ.R. 3(A)2 and that she
therefore had not complied with R.C. 2305.19(A)’s requirement that she
“commence [the] new action within one year” of the prior voluntary dismissal. Dr.
Bisesi also argued that the one-year statute of limitations applicable to the claims
had expired, thus precluding Clawson from filing a valid new complaint against
him.

2. Civ.R. 3(A) states: “A civil action is commenced by filing a complaint with the court, if service
is obtained within one year from such filing upon a named defendant * * *.”




                                                 3
                             SUPREME COURT OF OHIO




       {¶ 7} The trial court granted Dr. Bisesi’s motion to dismiss, finding that
Clawson did not validly serve Dr. Bisesi with her refiled complaint. Thus, the only
claim that was left was Clawson’s claim against Heights Chiropractic, which was
based solely on its status as Dr. Bisesi’s employer.
       {¶ 8} Following the trial court’s dismissal of Clawson’s claims against Dr.
Bisesi, Heights Chiropractic moved for summary judgment, arguing that Clawson
could not maintain her vicarious-liability claim against it because, as a matter of
law, she was precluded from maintaining a malpractice claim directly against Dr.
Bisesi. The trial court granted Heights Chiropractic’s motion, determining that
Heights Chiropractic’s vicarious liability was contingent on Dr. Bisesi’s direct
liability and that “because the primary claims against Dr. Bisesi were extinguished,
so too [was] the secondary claim against” Heights Chiropractic.
       {¶ 9} Clawson appealed the trial court’s judgment to the Second District
Court of Appeals, challenging both the trial court’s dismissal of her claim against
Dr. Bisesi and its entry of summary judgment in favor of Heights Chiropractic.
2020-Ohio-5351, ¶ 1. The Second District affirmed the trial court’s dismissal of
Clawson’s claim against Dr. Bisesi, but it reversed the trial court’s summary
judgment in favor of Heights Chiropractic. Id. at ¶ 24. The court of appeals held
that Clawson could pursue her claim against Heights Chiropractic for the
negligence of Dr. Bisesi even though the trial court had properly dismissed her
direct claim against him. Id. at ¶ 23.
       {¶ 10} This court accepted Heights Chiropractic’s discretionary appeal. See
161 Ohio St.3d 1474, 2021-Ohio-717, 164 N.E.3d 477. Heights Chiropractic asks
us to hold that a plaintiff may not pursue a vicarious-liability claim under the
doctrine of respondeat superior for medical malpractice against a physician’s
employer after the physician’s direct liability has been extinguished. Essentially,
it urges us to extend to the facts of this case our holding in Wuerth, 122 Ohio St.3d
594, 2009-Ohio-3601, 913 N.E.2d 939.




                                         4
                                 January Term, 2022




                              II. LEGAL ANALYSIS
    A. An employer may be vicariously liable for a tort committed by its
                        employee or independent contractor
          {¶ 11} “ ‘It is a fundamental maxim of law that a person cannot be held
liable, other than derivatively, for another’s negligence.’ ” Comer v. Risko, 106
Ohio St.3d 185, 2005-Ohio-4559, 833 N.E.2d 712, ¶ 17, quoting Albain v. Flower
Hosp., 50 Ohio St.3d 251, 254-255, 553 N.E.2d 1038 (1990), overruled on other
grounds by Clark v. Southview Hosp. & Family Health Ctr., 68 Ohio St.3d 435,
444-445, 628 N.E.2d 46 (1994).         In the employment-law context, “the most
common form of derivative or vicarious liability is that imposed by the law of
agency, through the doctrine of respondeat superior.” Albain at 255.
          {¶ 12} We have long recognized that an employer is vicariously liable for
the negligence of its employees under the doctrine of respondeat superior. See
Clark at 438, citing Councell v. Douglas, 163 Ohio St. 292, 295-296, 126 N.E.2d
597 (1955). More than 80 years ago, this court explained that an employer may be
liable for a wrong committed by its employee when the employer delegates a course
of action to the employee and the employee then commits a tortious act while acting
within the scope of his employment as to the delegated course of action. See Losito
v. Kruse, 136 Ohio St. 183, 186, 24 N.E.2d 705 (1940). The employer and the
employee are not jointly liable under that circumstance; the “primary liability” rests
with the employee who committed the wrong, and the “secondary liability” rests
with the employer by reason of its relationship with the employee-wrongdoer. Id.
at 187.
          {¶ 13} In Losito, this court stated, “[T]he plaintiff has a right of action
against either the master or the servant, or against both, in separate actions, as a
judgment against one is no bar to an action or judgment against the other until one
judgment is satisfied.” Id., citing Maple v. Cincinnati, Hamilton & Dayton RR.
Co., 40 Ohio St. 313 (1883). An employer who responds in damages for its




                                           5
                             SUPREME COURT OF OHIO




employee’s wrongful acts, however, has a right of subrogation against the
employee. Id. at 188. In recognizing that right, we stated, “[S]ettlement with and
release of the servant will exonerate the master.” Id. “Otherwise, the master would
be deprived of his right of reimbursement from the servant, if the claim after
settlement with the servant could be enforced against the master.” Id.
       {¶ 14} The doctrine of respondeat superior does not extend an employer’s
vicarious liability to a tort committed by an independent contractor, because an
employer generally lacks the right to control the mode and manner of an
independent contractor’s performance. Clark, 68 Ohio St.3d at 438, 628 N.E.2d
46, citing Councell at 295-296. Nevertheless, under the theory of agency by
estoppel, courts have used the concept of a fictional agency relationship to impose
vicarious liability on principals for the acts of their independent contractors. See
Comer, 106 Ohio St.3d 185, 2005-Ohio-4559, 833 N.E.2d 712, at ¶ 18-19, citing
Johnson v. Wagner Provision Co., 141 Ohio St. 584, 49 N.E. 2d 925 (1943),
paragraph four of the syllabus. For example, a hospital may be vicariously liable
under the agency-by-estoppel theory for the negligence of an independent-
contractor medical practitioner to whom it has granted staff privileges, if the
hospital “holds itself out to the public as a provider of medical services and in the
absence of notice or knowledge to the contrary, the patient looks to the hospital, as
opposed to the individual practitioner, to provide competent medical care.” Clark
at 444-445.
       {¶ 15} In Comer, this court considered the question whether a plaintiff had
a viable claim against a hospital under the theory of agency by estoppel for the
negligence of its independent-contractor physician when the statute of limitations
for any claim against the physician had expired. Id. at ¶ 1. Before answering that
question in the negative, we rejected as contrary to law and as a “radical[]
depart[ure] from basic agency principles” the lower court’s determination that a
claim of agency by estoppel is a direct claim against the hospital, as opposed to a




                                         6
                                  January Term, 2022




derivative or vicarious-liability claim. Id. at ¶ 17-18. Turning to the viability of the
plaintiff’s vicarious-liability claim in that case, we stated that a “claim against a
hospital premised solely upon the negligence of an agent who cannot be found
liable is contrary to basic agency law.” Id. at ¶ 25. Accordingly, we held that “there
can be no viable claim for agency by estoppel if the statute of limitations against
the independent-contractor physician has expired.” Id. at ¶ 2.
        {¶ 16} Although Comer involved an agency-by-estoppel claim, we did not
distinguish between vicarious liability based on the doctrine of respondeat superior
and vicarious liability based on the theory of agency by estoppel. But see State ex
rel. Sawicki v. Lucas Cty. Court of Common Pleas, 126 Ohio St.3d 198, 2010-Ohio-
3299, 931 N.E.2d 1082, ¶ 29 (distinguishing Comer, in part, as having been decided
on the agency-by-estoppel theory). Indeed, we cited Losito, 136 Ohio St. 183, 24
N.E.2d 705, which involved a respondeat-superior claim, id. at 186, for the
principles that vicarious liability “flows through the agent by virtue of the agency
relationship to the principal” and that “[i]f there is no liability assigned to the agent,
it logically follows that there can be no liability imposed upon the principal for the
agent’s actions,” Comer at ¶ 20. See also Herron v. Youngstown, 136 Ohio St. 190,
199-200, 24 N.E.2d 708 (1940).
            B. Natl. Union Fire Ins. Co. of Pittsburgh, PA v. Wuerth
        {¶ 17} In support of its argument that it cannot be held vicariously liable for
Dr. Bisesi’s alleged negligence because the expiration of the statute of limitations
precludes a direct claim of malpractice against Dr. Bisesi, Heights Chiropractic
relies on Wuerth, 122 Ohio St.3d 594, 2009-Ohio-3601, 913 N.E.2d 939, in which
this court addressed a question of Ohio law certified to it by the United States Court
of Appeals for the Sixth Circuit, id. at ¶ 1. In that case, National Union Fire
Insurance Company of Pittsburgh, PA, had sued in federal court its former attorney,
Richard Wuerth, and Wuerth’s law firm for legal malpractice, alleging that both
Wuerth and the firm were directly liable for malpractice and that the firm was also




                                            7
                             SUPREME COURT OF OHIO




vicariously liable for Wuerth’s malpractice. Id. at ¶ 5, 7. The federal district court
dismissed the claim against Wuerth as untimely and, because National Union had
no cognizable claims against Wuerth, the court further dismissed the claims
involving vicarious liability against the firm. Id. at ¶ 8. The court granted summary
judgment in favor of the firm, determining that it could not be held directly liable
for malpractice. Id.
       {¶ 18} National Union appealed, and the Sixth Circuit certified the
following question of state law to this court: “Under Ohio law, can a legal
malpractice claim be maintained directly against a law firm when all of the relevant
principals and employees have either been dismissed from the lawsuit or were never
sued in the first instance?” Id. at ¶ 1. This court extracted from the certified
question two distinct issues: (1) whether a law firm can commit and “be directly
liable for legal malpractice,” and (2) whether a law firm “may be held vicariously
liable for malpractice when none of its principals or employees are liable for
malpractice or have been named as defendants.” (Emphasis sic.) Id. at ¶ 12. We
answered both of those questions in the negative. Id. at syllabus.
       {¶ 19} With respect to the first issue in Wuerth—whether a law firm may
be directly liable for legal malpractice—we looked to our medical-malpractice
precedent and, specifically, to our prior determination that “because only
individuals [can] practice medicine, only individuals can commit medical
malpractice.” Id. at ¶ 14, citing Browning v. Burt, 66 Ohio St.3d 544, 556, 613
N.E.2d 993 (1993) (“A hospital does not practice medicine and is incapable of
committing malpractice”). Analogizing based on that precedent, we held that “a
law firm does not engage in the practice of law and therefore cannot directly
commit legal malpractice.” Id. at ¶ 18.
       {¶ 20} We then turned to the second issue—“whether a law firm may be
vicariously liable for legal malpractice when no individual attorneys are liable or
have been named.” (Emphasis added.) Wuerth, 122 Ohio St.3d 594, 2009-Ohio-




                                          8
                                 January Term, 2022




3601, 913 N.E.2d 939, at ¶ 19. In answering that question, we cited the same
general principles of agency law discussed above: (1) a person can be held liable
for another’s negligence only derivatively, id. at ¶ 20, citing Albain, 50 Ohio St.3d
at 255, 553 N.E.2d 1038; (2) generally, an employer is vicariously liable for its
employees’ torts under the doctrine of respondeat superior, id., citing Clark, 68
Ohio St.3d at 438, 628 N.E.2d 46; and (3) “Although a party injured by an agent
may sue the principal, the agent, or both, a principal is vicariously liable only when
an agent could be held directly liable,” id. at ¶ 22.
        {¶ 21} As an illustration of the third principle, we cited our statement in
Losito that a settlement with and release of an employee from liability exonerates
the employer. Wuerth at ¶ 22, citing Losito, 136 Ohio St. at 188, 24 N.E.2d 705.
We also cited our statement in Comer that “ ‘[i]f there is no liability assigned to
the agent, it logically follows that there can be no liability imposed upon the
principal for the agent’s actions.’ ” (Emphasis added in Comer.) Wuerth at ¶ 22,
quoting Comer, 106 Ohio St.3d 185, 2005-Ohio-4559, 833 N.E.2d 712, at ¶ 20.
That rule, we emphasized, is not limited to claims based on the doctrine of
respondeat superior but also applies to other types of vicarious liability. Id. at ¶ 23.
Finding “no basis for differentiating between a law firm and any other principal to
whom Ohio law would apply,” id. at ¶ 24, we held that “a law firm may be
vicariously liable for legal malpractice only when one or more of its principals or
associates are liable for legal malpractice,” id. at ¶ 26.
                    C. Heights Chiropractic misreads Wuerth
        {¶ 22} Before addressing whether Wuerth applies to medical-malpractice
claims, we pause to consider Heights Chiropractic’s characterization of Wuerth as
this court’s having created an “exception to the general rule” of respondeat-superior
liability in malpractice cases by holding that vicarious liability for malpractice does
not survive the extinguishment of a direct claim against an employee who was




                                           9
                             SUPREME COURT OF OHIO




licensed to provide the allegedly negligent treatment or service. That argument
conflates this court’s analysis of the two distinct issues presented in Wuerth.
       {¶ 23} In support of its proposition of law, Heights Chiropractic relies on
our statement in Wuerth that “because only individuals practice medicine, only
individuals can commit medical malpractice,” 122 Ohio St.3d at 597, 2009-Ohio-
3601, 913 N.E.2d 939, and Wuerth’s extension of that rationale to lawyers and law
firms. This court’s discussion in Wuerth of the practice of medicine or law as being
restricted to licensed individuals, however, related exclusively to the issue whether
a law firm could be directly liable for malpractice. See id. at ¶ 13-18. There is no
suggestion that either Wuerth’s status as an attorney or his law firm’s inability to
directly commit malpractice informed this court’s analysis of the vicarious-liability
issue. See id. at ¶ 19-26. To the contrary, with respect to vicarious liability, we
found “no basis for differentiating between a law firm and any other principal to
whom Ohio law would apply.” Id. at ¶ 24. Accordingly, we reject Heights
Chiropractic’s erroneous premise that Wuerth created a professional-practice
exception to the doctrine of respondeat superior. Because Clawson’s only claim
against Heights Chiropractic is based on the doctrine of respondeat superior, the
fact that Heights Chiropractic cannot directly commit malpractice is irrelevant.
       {¶ 24} We now turn to the question whether the analysis that we conducted
regarding the vicarious-liability question in Wuerth applies here and bars
Clawson’s respondeat-superior claim against Heights Chiropractic.
D. Ohio’s appellate courts have offered conflicting interpretations of Wuerth
       {¶ 25} In the years since this court decided Wuerth, Ohio’s appellate courts
have offered differing interpretations of that decision’s scope and meaning. Some
courts have purported to limit Wuerth to its facts, noting that the attorney in Wuerth
was a partner in and part owner of his law firm rather than a traditional employee.
See, e.g., Dinges v. St. Luke’s Hosp., 2012-Ohio-2422, 971 N.E.2d 1045, ¶ 38 (6th
Dist.) (reversing summary judgment in favor of a medical corporation based on the




                                         10
                                January Term, 2022




issue whether the individual doctors were traditional employees or partners/part
owners), citing Tisdale v. Toledo Hosp., 197 Ohio App.3d 216, 2012-Ohio-1110,
967 N.E.2d 280, ¶ 29 (6th Dist.) (stating that Wuerth’s employment relationship
with his firm fell into a third category that is “distinguishable from both respondeat
superior and agency by estoppel”); Taylor v. Belmont Community Hosp., 7th Dist.
Belmont No. 09 BE 30, 2010-Ohio-3986, ¶ 34 (“Rather, each partner in a law firm
is a part owner. Thus, this portion of Wuerth is wholly distinguishable from the
traditional employer-employee relationship existing in the case before us”).
       {¶ 26} Contrary to those decisions, Wuerth made no distinction with respect
to a law firm’s exposure to vicarious liability as to an attorney who is an employee
of the firm and an attorney who is a partner in the firm. The certified question in
Wuerth itself referred to a situation in which “all of the relevant principals and
employees” of the law firm had been dismissed from the lawsuit or were not sued.
(Emphasis added.) 122 Ohio St.3d 594, 2009-Ohio-3601, 913 N.E.2d 939, at ¶ 1.
Accordingly, we broadly framed the second issue in Wuerth as whether a law firm
could be vicariously liable for malpractice “when no individual attorneys are liable
or have been named.” (Emphasis added.) Id. at ¶ 19. And our equally broad
holding—that “a law firm is not vicariously liable for legal malpractice unless one
of its principals or associates is liable for legal malpractice” (emphasis added), id.
at ¶ 2—made no distinction based on the involvement of an associate/employee or
a partner/part owner. In fact, the only mention of Wuerth’s status as a partner in
the law firm appeared in the recitation of the case’s facts. See id. at ¶ 5. We
therefore reject any suggestion that Wuerth is limited to claims arising out of the
negligence of a partner/part owner, as opposed to a traditional employee.
       {¶ 27} In support of their conclusions purporting to limit Wuerth’s
application, the Seventh District Court of Appeals in Taylor at ¶ 35 and the Sixth
District Court of Appeals in Tisdale at ¶ 28 pointed to Chief Justice Moyer’s
concurring opinion in Wuerth, which was joined by four justices, id. at ¶ 39 (Moyer,




                                         11
                             SUPREME COURT OF OHIO




C.J., concurring). That concurrence did “stress the narrowness” of the Wuerth
holding, id. at ¶ 35 (Moyer, C.J., concurring), but not in the way that the appellate
courts suggested. Chief Justice Moyer stated, “[W]e answer only the very narrow
certified question before us.” Id. at ¶ 27 (Moyer, C.J., concurring). Again, that
question was whether “a legal malpractice claim [can] be maintained directly
against a law firm when all of the relevant principals and employees have either
been dismissed from the lawsuit or were never sued.” (Emphasis added.) Id. at
¶ 1. Chief Justice Moyer agreed with the majority opinion that the answer to that
question was no: “a law firm’s liability for malpractice is vicarious,” not direct. Id.
at ¶ 27 (Moyer, C.J., concurring). And the next seven paragraphs of the concurring
opinion distinguished cases that National Union had cited for its proposition that a
law firm may be directly liable for malpractice. See id. at ¶ 28-34 (Moyer, C.J.,
concurring).
       {¶ 28} Chief Justice Moyer’s concurring opinion went on to stress that the
decision in Wuerth “should not be understood to inhibit law-firm liability for acts
like those [that were] alleged” by National Union. Id. at ¶ 35 (Moyer, C.J.,
concurring). And he noted that a law firm may be directly liable in causes of action
other than for malpractice and may be held vicariously liable for malpractice “as
discussed in the majority opinion.”        (Emphasis added.)      Id.   (Moyer, C.J.,
concurring). It should not be overlooked that Chief Justice Moyer also joined the
majority opinion in Wuerth. Id. at ¶ 27, 36 (Moyer, C.J., concurring). If we may
glean anything relevant to this case from his concurring opinion, it is that Chief
Justice Moyer—and the four justices who joined his concurring opinion—agreed
with the majority opinion’s determination regarding a law firm’s vicarious liability,
which included its conclusion that a law firm has no vicarious liability unless at
least one principal or employee of the firm is liable. Id. at ¶ 24.




                                          12
                                January Term, 2022




       E. Wuerth applies to medical- and legal-malpractice claims alike
       {¶ 29} Other of Ohio’s appellate courts, and most notably the First District
Court of Appeals, have applied the reasoning in Wuerth to hold that a cause of
action for vicarious liability against a medical employer is precluded when a
malpractice claim against an employee-doctor is time-barred. See, e.g., McQuade
v. Mayfield Clinic, Inc., 2022-Ohio-785, 186 N.E.3d 278, ¶ 20 (1st Dist.) (“The
statute of repose extinguished [the doctor’s] malpractice liability and, as a result,
extinguished the vicarious liability claim against [his employer]”); Rush v. Univ. of
Cincinnati Physicians, Inc., 2016-Ohio-947, 62 N.E.3d 583, ¶ 25 (1st Dist.)
(“Wuerth * * * leaves no room for vicarious liability for medical malpractice where
a doctor cannot be found to be liable for malpractice”); Henry v. Mandell-Brown,
1st Dist. Hamilton No. C-090752, 2010-Ohio-3832, ¶ 14 (holding that a
respondeat-superior claim against a surgery center could not survive when the
claims against the doctor had been dismissed as time-barred). The Eighth and
Tenth District Courts of Appeals have reached the same conclusion. See Hignite v.
Glick, Layman & Assocs., Inc., 8th Dist. Cuyahoga No. 95782, 2011-Ohio-1698,
¶ 13 (affirming judgment in favor of dental practice when statute of limitations
prevented the plaintiff from establishing the liability of any individual dentist);
Moore v. Mt. Carmel Health Sys., 2020-Ohio-6695, 164 N.E.3d 1041, ¶ 51 (10th
Dist.) (respondeat-superior action against medical practice was barred because the
plaintiff had failed to serve the employee-doctor within the statute of limitations”),
appeal accepted, 163 Ohio St.3d 1439, 2021-Ohio-1896, 168 N.E.3d 1195. In light
of this court’s reliance in Wuerth on basic principles of agency law and the widely
acknowledged similarities between legal malpractice and medical malpractice, we
agree with those courts that Wuerth precludes a vicarious-liability claim for medical
malpractice against a physician’s employer when a direct claim against the
physician is time-barred.




                                         13
                             SUPREME COURT OF OHIO




    F. State ex rel. Sawicki v. Lucas Cty. Court of Common Pleas does not
                                contradict Wuerth
       {¶ 30} Shortly after issuing our decision in Wuerth, this court decided
Sawicki, 126 Ohio St.3d 198, 2010-Ohio-3299, 931 N.E.2d 1082, which concerned
a patient’s right to pursue a malpractice claim against a medical corporation based
on the conduct of a physician who had been employed by both the medical
corporation and the state-medical-college hospital. Id. at ¶ 2-3. In that case, the
trial court dismissed the claim against the physician on the ground that he was a
state employee, and it stayed the respondeat-superior claim against the medical
corporation pursuant to R.C. 2743.02(F) pending a determination by the Ohio Court
of Claims as to whether the physician acted within the scope of his state
employment at the time of the alleged malpractice and was thus entitled to personal
immunity. Id. at ¶ 5.
       {¶ 31} The matter reached this court through an appeal of the Sixth
District’s issuance of a writ of procedendo to compel the trial judge to vacate the
stay. Id. at ¶ 1. Relevant here, we rejected the medical corporation’s argument that
it could not be held vicariously liable if the physician-employee were personally
immune from liability based on his co-employment with the state. Id. at ¶ 28. We
concluded that the employee’s potential immunity as a state employee was
“immaterial” to his private employer’s vicarious liability, id. at ¶ 21, because “[a]n
employee’s immunity from liability is no shield to the employer’s liability for acts
under the doctrine of respondeat superior,” id. at ¶ 28, citing Adams v. Peoples, 18
Ohio St.3d 140, 142-143, 480 N.E.2d 428 (1985). And although we acknowledged
our holding in Comer, saying that “a hospital cannot be held liable under a
derivative claim of vicarious liability when the physician cannot be held primarily
liable,” id. at ¶ 29, citing Comer, 106 Ohio St.3d 185, 2005-Ohio-4559, 833 N.E.2d
712, at ¶ 20, we distinguished Comer in part because “[t]he claim against the
hospital [in Comer] was extinguished by the statute of limitations, not by




                                         14
                                 January Term, 2022




application of immunity,” id. A determination of immunity, we stated, is not a
determination of liability, id., whereas a dismissal based on the statute of limitations
is a dismissal on the merits, see Moore v. Mt. Carmel Health Sys., 162 Ohio St.3d
106, 2020-Ohio-4113, 164 N.E.3d 376, ¶ 19, citing LaBarbera v. Batsch, 10 Ohio
St.2d 106, 114-115, 227 N.E.2d 55 (1967).
 G. Heights Chiropractic may not be held vicariously liable for Dr. Bisesi’s
                                alleged malpractice
       {¶ 32} In Wuerth, we applied basic principles of agency law and held, “A
law firm may be vicariously liable for legal malpractice only when one or more of
its principals or associates are liable for legal malpractice.” 122 Ohio St.3d 594,
2009-Ohio-3601, 913 N.E.2d 939, at paragraph two of the syllabus. Not only did
we emphasize the similarities between the legal and medical professions with
respect to liability for malpractice, but we also stated, “There is no basis for
differentiating between a law firm and any other principal to whom Ohio law would
apply.” Id. at ¶ 24. Today, we hold that the rule stated in Wuerth applies equally
to claims of vicarious liability for medical malpractice.
       {¶ 33} Because Clawson had failed to timely serve Dr. Bisesi with her
refiled complaint, and because the statute of limitations on her claim against Dr.
Bisesi had expired, Clawson’s right of action against Dr. Bisesi was extinguished
by operation of law. As a result, Heights Chiropractic, as Dr. Bisesi’s employer,
may not be held vicariously liable for Dr. Bisesi’s alleged malpractice.
                                III. CONCLUSION
       {¶ 34} We reverse the Second District Court of Appeals’ judgment and
reinstate the trial court’s entry of summary judgment in favor of Heights
Chiropractic.
                                                                   Judgment reversed.
       KENNEDY, FISCHER, and DEWINE, JJ., concur.




                                          15
                                SUPREME COURT OF OHIO




           BRUNNER, J., dissents, with an opinion joined by DONNELLY and
STEWART, JJ.
                                  _________________
           BRUNNER, J., dissenting.
                                      Introduction
           {¶ 35} Longstanding Ohio vicarious-liability law permits a plaintiff who
was injured by an employer’s employee or principal’s agent acting within the scope
of his or her duties to seek damages against either the employer/principal, the
employee/agent, or both.          Though the plaintiff must prove negligence or
wrongdoing by the employee/agent to succeed on a claim against the
employer/principal, the plaintiff need not actually obtain a judgment against the
employee/agent or even file suit against them in order to prevail against the
employer/principal. I disagree with the majority opinion because it follows a line
of precedent that conflates establishing negligence or wrongdoing on the part of the
employee/agent (which is necessary to hold an employer/principal vicariously
liable) with actually obtaining or being able to obtain a judgment against the
employee/agent (which is not necessary to hold the employer/principal vicariously
liable).
           {¶ 36} In this case, the Second District Court of Appeals reversed the trial
court’s grant of summary judgment in favor of appellant, Heights Chiropractic
Physicians, L.L.C., holding that appellee, Cynthia Clawson, was not required to file
suit against the chiropractor, Don Bisesi, D.C., who allegedly injured her, to pursue
an action against Dr. Bisesi’s employer, Heights Chiropractic. See 2020-Ohio-
5351, ¶ 20-24. Though this court has sometimes used language that has created
confusing and incongruous judgments in cases of this type, we have never
repudiated the basic principles of respondeat superior creating liability for an
employer when its employee acts tortiously within the scope of his or her




                                            16
                                 January Term, 2022




employment. Accordingly, I would affirm the judgment of the Second District.
Because the majority does not, I respectfully dissent.
                                       Analysis
        {¶ 37} As early as 1940, this court has stated that the law of respondeat
superior is:


                For the wrong of a servant acting within the scope of his
        authority, the plaintiff has a right of action against either the master
        or the servant, or against both, in separate actions, as a judgment
        against one is no bar to an action or judgment against the other until
        one judgment is satisfied. Maple v. Cincinnati, [Hamilton & Dayton
        RR. Co., 40 Ohio St. 313 (1883)]. The plaintiff, in any event, can
        have but one satisfaction of his claim.             But, under such
        circumstances, there exists the right of subrogation to the claim of
        the plaintiff and reimbursement upon the part of the master as
        against the servant, in case the former is obliged to respond in
        damages for the wrongful act of the latter. Clark v. Fry, [8 Ohio St.
        358 (1858)]; City of Zanesville v. Fannan, [53 Ohio St. 605, 42 N.E.
        703 (1895)]; Morris v. Woodburn, [57 Ohio St. 330, 48 N.E. 1097
        (1897)]; City of Chicago v. Robbins, [67 U.S. 418, 17 L.Ed. 298
        (1862)]; City of Rochester v. Campbell, [123 N.Y. 405, 25 N.E. 937
        (1890)].
                A settlement with and release of the servant will exonerate
        the master. Otherwise, the master would be deprived of his right of
        reimbursement from the servant, if the claim after settlement with
        the servant could be enforced against the master. Herron v. City of
        Youngstown, [136 Ohio St. 190, 24 N.E.2d 708 (1940)]; Bello v. City




                                          17
                             SUPREME COURT OF OHIO




       of Cleveland, [106 Ohio St. 94, 138 N.E. 526 (1922)]; Brown v.
       Town of Louisburg, [126 N.C. 701, 36 S.E. 166 (1900)].


Losito v. Kruse, 136 Ohio St. 183, 187-88, 24 N.E.2d 705 (1940). Based on the
right to indemnification on the part of the employer/principal as against its
negligent employee/agent, courts have consistently concluded that once the primary
liability is extinguished by either settlement and release or a judgment on the merits,
the secondary liability is also necessarily extinguished. See, e.g., Comer v. Risko,
106 Ohio St.3d 185, 2005-Ohio-4559, 833 N.E.2d 712, ¶ 20-24, citing with
approval Radcliffe v. Mercy Hosp. Anderson, 1st Dist. Hamilton Nos. C-960424
and 960425, 1997 WL 249436 (May 14, 1997). And when the plaintiff cannot
prevail on the merits by showing negligence (or satisfy the standard for whatever
wrongdoing has been alleged) by the employee/agent, no claim exists against the
employer/principal.    See Comer at ¶ 20.       None of these basic principles of
secondary liability, however, makes it necessary for the plaintiff to actually obtain
a judgment against the negligent employee/agent or to even sue them. See Losito
at 187-188. Under this precedent, proving the negligence or wrongdoing of an
employee/agent in an action against the employer/principal is enough for liability
to attach against the employer/principal, who may then pursue an indemnification
claim against the employee/agent.
       {¶ 38} But starting in 2005, this court’s holdings on the issue began to drift
from this simple and direct legal construct.        The responsibility of securing
indemnification began to shift from the employer/principal to the aggrieved
plaintiff, blurring the distinction between establishing the negligence of an
employee/agent and actually obtaining a judgment against the employee/agent.
This court in Comer somewhat incautiously stated, “If there is no liability assigned
to the agent, it logically follows that there can be no liability imposed upon the
principal for the agent’s actions.” Id. at ¶ 20. We cited Losito and Herron for that




                                          18
                                 January Term, 2022




proposition, even though both Losito and Herron clearly express that a plaintiff
need not even sue the employee/agent primary tortfeasor, to say nothing of
“assign[ing]” “liability” to that person, Comer at ¶ 20. See also Losito at 187-188;
Herron at paragraph two of the syllabus.
        {¶ 39} Comer detoured from what was the existing law of vicarious liability
in Ohio. In Comer, this court held that when an independent-contractor physician
was not (and could not be) made a party to a negligence lawsuit due to the expiration
of the statute of limitations, the physician’s hospital-principal could not be held
liable for the physician’s negligence. Comer at ¶ 1-2. Justice Pfeifer (joined by
Justice Resnick) persuasively dissented, observing that the law under Losito did not
require a plaintiff to sue the primary-tortfeasor employee/agent. See id. at ¶ 34
(Pfeifer,   J.,   dissenting).    Justice        Pfeifer   stated   that   protecting   an
employer’s/principal’s rights to subrogation and indemnification was not the
plaintiff’s responsibility, especially because the employer/principal may bring
other defendants into the action through Civ.R. 14. Comer at ¶ 34-36 (Pfeifer, J.
dissenting).
        {¶ 40} Four years later, this court decided Natl. Union Fire Ins. Co. of
Pittsburgh, PA v. Wuerth, 122 Ohio St.3d 594, 2009-Ohio-3601, 913 N.E.2d 939,
in which we clearly stated that a plaintiff may choose to proceed against only an
employer/principal:


                  As we explained in Clark v. Southview Hosp. & Family
        Health Ctr., 68 Ohio St.3d 435, 438, 628 N.E.2d 46 (1994),
        “[g]enerally, an employer or principal is vicariously liable for the
        torts of its employees or agents under the doctrine of respondeat
        superior.” Id., citing Councell v. Douglas, 163 Ohio St. 292, 295-
        296, 126 N.E.2d 597 (1955). Similarly, in Albain v. Flower Hosp.,
        50 Ohio St.3d 251, 553 N.E.2d 1038 (1990), we stated that “[i]t is a




                                            19
                             SUPREME COURT OF OHIO




       fundamental maxim of law that a person cannot be held liable, other
       than derivatively, for another’s negligence. * * * [T]he most
       common form of derivative or vicarious liability is that imposed by
       the law of agency, through the doctrine of respondeat superior.” Id.
       at 255, 553 N.E.2d 1038, overruled on other grounds by Clark, 68
       Ohio St.3d at 444-445, 628 N.E.2d 46. This doctrine of liability
       depends on the existence of control by a principal (or master) over
       an agent (or servant), terms that we have used interchangeably.
       Hanson v. Kynast, 24 Ohio St.3d 171, 173, 494 N.E.2d 1091 (1986).
               In Losito v. Kruse, 136 Ohio St. 183, 24 N.E.2d 705 (1940),
       we discussed the respective liabilities of a master and servant,
       stating, “For the wrong of a servant acting within the scope of his
       authority, the plaintiff has a right of action against either the master
       or the servant, or against both, in separate actions, as a judgment
       against one is no bar to an action or judgment against the other until
       one judgment is satisfied.” Id. at 187, 24 N.E.2d 705, citing Maple
       v. Cincinnati, Hamilton & Dayton RR. Co., 40 Ohio St. 313 (1883).
       See also State ex rel. Flagg v. Bedford, 7 Ohio St.2d 45, 47-48, 218
       N.E.2d 601 (1966) (“This court follows the rule that until the injured
       party receives full satisfaction, he may sue either the servant, who is
       primarily liable, or the master, who is secondarily liable, and a mere
       judgment obtained against the former is not a bar to an action or
       judgment against the latter”). “The plaintiff, in any event, can have
       but one satisfaction of his claim.” Losito, 136 Ohio St. at 187-188,
       24 N.E.2d 705.


(Brackets and ellipsis added in Wuerth.) Id. at ¶ 20-21.




                                         20
                               January Term, 2022




       {¶ 41} However, also in Wuerth, we then slipped once more into appearing
to conflate the need for proof of the employee’s/agent’s negligence and the need to
actually sue and obtain a judgment of liability against them:


               Although a party injured by an agent may sue the principal,
       the agent, or both, a principal is vicariously liable only when an
       agent could be held directly liable. As we held in Losito, for
       example, “[a] settlement with and release of the servant will
       exonerate the master. Otherwise, the master would be deprived of
       his right of reimbursement from the servant, if the claim after
       settlement with the servant could be enforced against the master.”
       Id. at 188, 24 N.E.2d 705, citing Herron v. Youngstown, 136 Ohio
       St. 190, 24 N.E.2d 708 (1940); Bello v. Cleveland, 106 Ohio St. 94,
       138 N.E. 526 (1922); Brown v. Louisburg, 126 N.C. 701, 36 S.E.
       166 (1900). Similarly, in Comer v. Risko, 106 Ohio St.3d 185, 2005-
       Ohio-4559, 833 N.E.2d 712, we recognized that “[t]he liability for
       the tortious conduct flows through the agent by virtue of the agency
       relationship to the principal. If there is no liability assigned to the
       agent, it logically follows that there can be no liability imposed upon
       the principal for the agent’s actions.” (Emphasis added.) Id. at
       ¶ 20, citing Losito and Herron. See also Munson v. United States,
       380 F.2d 976, 979 (6th Cir.1967) (applying Ohio law and stating
       that “the master’s sole liability depends upon a finding of liability
       on the part of the servant, so he cannot be held accountable where
       there is no such finding”).


(Brackets added in Wuerth.) Id. at ¶ 22.




                                           21
                             SUPREME COURT OF OHIO




       {¶ 42} In Wuerth, we held that “a law firm does not engage in the practice
of law and therefore cannot commit legal malpractice directly and that a law firm
is not vicariously liable for legal malpractice unless one of its principals or
associates is liable for legal malpractice.” Id. at ¶ 2. Thus, we held that absent any
underlying malpractice by its members or associates, a law firm cannot be liable
for malpractice. But the certified question that this court answered in Wuerth was
whether a law firm could be liable for malpractice when “all of the relevant
principals and employees ha[d] either been dismissed from the lawsuit or were
never sued in the first instance.” (Emphasis added.) Id. at ¶ 1. Apparently, because
of this ambiguity, the last part of the question addressed in Wuerth is read by the
majority today to justify disposing of actions for reasons other than on the merits
when the plaintiff failed to maintain an action against the employee/agent and only
sued the employer/principal. See also Rush v. Univ. of Cincinnati Physicians, Inc.,
2016-Ohio-947, 62 N.E.3d 583, ¶ 22-26 (1st Dist.).
       {¶ 43} In this case, the only reason that Dr. Bisesi is not still a defendant in
Clawson’s lawsuit is that Clawson apparently could not figure out where to perfect
service of the complaint on him. There appears to be little dispute that Dr. Bisesi
was an employee of Heights Chiropractic, and Clawson may be able to prove that
Dr. Bisesi was negligent and caused her injury while working within the scope of
his employment for Heights Chiropractic. The sole reason that the trial court
granted summary judgment to Heights Chiropractic was Clawson’s inability to
obtain a judgment against Dr. Bisesi due to her failure to perfect service on him.
But what if Clawson had never sued Dr. Bisesi at all? That would have been
perfectly permissible under our precedent prior to the majority’s decision today,
and there would have been no need for Clawson to even attempt service. If Heights
Chiropractic were concerned about its ability to seek indemnification from Dr.
Bisesi, it could have “cause[d] a summons and complaint to be served upon” him
under Civ.R. 14(A).




                                         22
                                  January Term, 2022




        {¶ 44} I would refrain from expanding this court’s decision in Wuerth as
the majority does today. Rather, I would hold, consistent with Chief Justice
Moyer’s concurring opinion in Wuerth (with which a majority of this court—
Justices Pfeifer, Lanzinger, and O’Connor, and Judge Mary DeGenaro, sitting by
assignment—concurred) that Wuerth stands for only the uncontroversial
proposition that a law firm cannot be directly liable for malpractice when its
principals and associates did not commit malpractice, because a law firm, itself,
does not engage in the practice of law. See Wuerth, 122 Ohio St.3d 594, 2009-
Ohio-3601, 913 N.E.2d 939, at ¶ 27, 35 (Moyer, C.J., concurring). I would overrule
Comer, 106 Ohio St.3d 185, 2005-Ohio-4559, 833 N.E.2d 712, and I would clarify
Wuerth so it is clear that with respect to vicarious-liability cases,


        “[f]or the wrong of a servant acting within the scope of his authority,
        the plaintiff has a right of action against either the master or the
        servant, or against both, in separate actions, as a judgment against
        one is no bar to an action or judgment against the other until one
        judgment is satisfied.”


Id. at ¶ 21, quoting Losito, 136 Ohio St. at 187, 24 N.E.2d 705.
        {¶ 45} Our caselaw should be consistent, so as to avoid the illogical
dichotomy that an employee/agent who has caused the plaintiff’s harm need not be
sued for vicarious liability to attach to the employer/principal, but that if the
employee/agent is sued and there is a failure of service, then the procedural bar to
obtaining a judgment against the employee/agent is, in and of itself, fatal to a claim
of vicarious liability against the employer/principal.
                                     Conclusion
        {¶ 46} Over a century of our caselaw has established that an injured plaintiff
need not sue the employee/agent that caused the harm in order for the plaintiff to




                                          23
                             SUPREME COURT OF OHIO




sue and prevail against the employer/principal vicariously. Of course, to prevail
against the employer/principal, the plaintiff must prove the requisite wrongdoing
by the employee/agent.      But actually maintaining a lawsuit and obtaining a
judgment against the employee/agent is not the same as proving negligence or
wrongdoing on the part of the employee/agent. Technical or procedural defects in
litigation such as failure of service that prevent a judgment against an
employee/agent do not prevent a showing of negligence or wrongdoing or an action
against the employer/principal.
       {¶ 47} Clawson is entitled to show negligence by Dr. Bisesi for the purposes
of establishing the vicarious liability of Dr. Bisesi’s employer, Heights
Chiropractic, without making Dr. Bisesi a party to the action.            If Heights
Chiropractic had desired that Dr. Bisesi be a party to the action, for example for
indemnity purposes, Heights Chiropractic could have joined him to the action as a
third-party defendant under Civ.R. 14(A). That Clawson did not obtain service of
the complaint on Dr. Bisesi should not be a trap to bar the vicarious liability of Dr.
Bisesi’s employer.
       {¶ 48} I respectfully dissent.
       DONNELLY and STEWART, JJ., concur in the foregoing opinion.
                               _________________
       Staton, Fisher & Conboy, L.L.C., P.J. Conboy II, and James C. Staton, for
appellee.
       Patsfall, Yeager & Pflum, L.L.C., Charles J. Davis, and Jacob E. Bischoff,
for appellant.
       Paul W. Flowers Co., L.P.A., Paul W. Flowers, and Louis E. Grube, urging
affirmance for amicus curiae Ohio Association of Justice.
       Bricker & Eckler, L.L.P., Victoria Flinn McCurdy, Anne Marie Sferra, and
Christopher T. Page, urging reversal for amici curiae Ohio Hospital Association,
Ohio State Medical Association, Ohio Osteopathic Association, Ohio State




                                         24
                            January Term, 2022




Chiropractic Association, Ohio Alliance for Civil Justice, Ohio Radiological
Society, Ohio Insurance Institute, and Academy of Medicine of Cleveland &
Northern Ohio.
                            _________________




                                     25